Name: 81/409/EEC: Commission Decision of 8 April 1981 authorizing the French Republic not to apply Community treatment to gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials originating in Taiwan (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-16

 Avis juridique important|31981D040981/409/EEC: Commission Decision of 8 April 1981 authorizing the French Republic not to apply Community treatment to gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials originating in Taiwan (Only the French text is authentic) Official Journal L 158 , 16/06/1981 P. 0017****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 357 , 31 . 12 . 1977 , P . 51 . ( 3 ) OJ NO L 317 , 10 . 11 . 1978 , P . 1 . COMMISSION DECISION OF 8 APRIL 1981 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO GLOVES , MITTENS AND MITTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED , IMPREGNATED OR COATED WITH ARTIFICIAL PLASTIC MATERIALS ORIGINATING IN TAIWAN ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/409/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 30 MARCH 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO GLOVES , MITTENS AND MITTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED , IMPREGNATED OR COATED WITH ARTIFICIAL PLASTIC MATERIALS , FALLING WITHIN SUBHEADING EX 60.02 A OF THE COMMON CUSTOMS TARIFF ( CATEGORY 10 ), ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS SUBJECT , UNDER COMMISSION REGULATION ( EEC ) NO 3020/77 ( 2 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2604/78 ( 3 ), TO A COMMUNITY QUANTITATIVE QUOTA ; WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY QUOTA BETWEEN THE MEMBER STATES ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 FRANCE HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATING IN THE SAID THIRD COUNTRY , WHICH AMOUNT TO APPROXIMATELY 30 % OF THE QUOTA ; WHEREAS WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES AMOUNTED TO 10 792 000 PAIRS IN 1978 , 15 502 000 PAIRS IN 1979 AND 14 048 700 PAIRS IN 1980 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS HAS RISEN FROM 73.8 % IN 1978 TO 82 % IN 1979 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN ARE CONSIDERABLY BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN FRANCE ; WHEREAS OUTPUT OF LIKE PRODUCTS IN FRANCE IS STAGNANT AT 2 800 000 PAIRS ; WHEREAS THESE PRODUCTS ARE MANUFACTURED IN A LESS-FAVOURED REGION AND PROVIDE THE PRINCIPAL EMPLOYMENT FOR A LARGELY NON-SPECIALIST WORKFORCE WHICH COULD NOT BE EASILY RE-TRAINED ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING 31 920 PAIRS ARE DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS IN VIEW OF THE AMOUNT INVOLVED , THESE APPLICATIONS DO NOT NEED TO BE COVERED BY SUCH AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 23 MARCH 1981 . // // CCT HEADING NO // DESCRIPTION // // EX 60.02 A ( NIMEXE CODE 60.02-40 ) ( CATEGORY 10 ) // GLOVES , MITTENS AND MITTS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED , IMPREGNATED OR COATED WITH ARTIFICIAL PLASTIC MATERIALS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 31 OCTOBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 8 APRIL 1981 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION